EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
**** Begin Examiner’s Amendment ****

Please amend the title as follows:

CAMERA ASSEMBLY AND ELECTRONIC DEVICE USING THE SAME, BOTH HAVING A DECORATIVE MEMBER MOUNTED ON A SHELL AND COMPRISING A DECORATIVE RING AND A FLANGE

Please amend the claims as follows:
16.  (Currently Amended) A camera assembly, comprising: 
a shell, wherein a light inlet, a receiving recess adjacent to the light inlet, a first cavity communicated with the light inlet and a second cavity communicated with the first cavity are defined in the shell the shell comprises a top wall and a side wall extending from an edge of the top wall;
a camera module, positioned in the second cavity;

a decorative member, mounted on the shell, wherein the decorative member defines a through hole to expose the light inlet the decorative member comprises a decorative ring and a flange, the decorative ring comprises an interior part and an annular part, the through hole is defined in the interior part, the annular part surrounds the interior part and extends upwardly from the interior part, the flange extends from a bottom of the decorative ring outwardly away [[form]] from the interior part and beyond the side wall, the decorative ring is received in the receiving recess and partially abuts against the top wall, the flange is partially received in the receiving recess and abuts against the side wall.


**** End Examiner’s Amendment ****



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on January 7, 2021, has been received and made of record. In response to the Non-Final Office Action dated October 13, 2021, claims 1, 3, 11, 16,18 and 19 have been amended, claims 2, 5,15 and 20 have been cancelled, and claims 21-24 have been newly added.

Examiner’s Amendment
An Examiner’s Amendment has been provided to provide a new title, as well as to correct a minor spelling informality in claim 16 (changing “form” to “from”) which does not affect or alter scope (see Examiner’s Amendment, supra).

Response to Arguments
Regarding the objection to the title, Applicant has not amended the title as requested.  Therefore, the Examiner has provided a title that is more clearly indicative of the invention to which the claims are directed.
Regarding the objection to the drawings, Applicant has canceled claim 15, which previously recited features claimed but not illustrated in the drawings.  Therefore the outstanding objection to the drawings is withdrawn.
Regarding the 35 U.S.C. 112(b) rejection of claim 15, Applicant has canceled claim 15, which was rejected for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Therefore, the 35 U.S.C. 112(b) rejection of claim 15 is withdrawn.
Regarding the 35 U.S.C. 102 rejection of claims 1-4, 6-10 and 16-18, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 102 rejection of claims 1-4, 6-10 and 16-18 has been withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 5, 13-15, 19 and 20, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 5, 13-15, 19 and 20 has been withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 11 and 12, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 11 and 12 has been withdrawn.   
Regarding the 35 U.S.C. 103 rejection of claims 17 and 18, Applicant's arguments, in view of the most recent amendments to the claims, have been fully considered and are found to be persuasive.  The 35 U.S.C. 103 rejection of claims 17 and 18 has been withdrawn.

Allowable Subject Matter
Claims 1, 3, 4, 6-14, 16-19 and 21-24 are allowed.

Regarding claim1, 3, 4, 6-14 and 21-23, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a camera assembly, comprising a shell wherein the shell comprises a top wall and a side wall extending from an edge of the top wall, a light incident opening, wherein the light incident opening is defined in the shelf top wall, a first imaging module, accommodated in the shell, a light-redirecting element, accommodated in the shell and configured to redirect an incident light from the light incident opening to the first imaging module, a receiving recess, defined in the shell and adjacent to the light incident opening, wherein the receiving recess is defined at a junction of the top wall and the side wall, and a decorative member, mounted on the shell in such a manner that the light incident opening is exposed from the decorative member and the decorative member is arranged around the light incident opening, wherein the decorative member comprises a decorative ring and a flange, the decorative ring comprises an interior part and an annular part, the interior part defines a first through hole aligned with the light incident opening, the annular part surrounds the interior part and extends upwardly from the interior part, the flange extends from a bottom of the decorative ring outwardly away from the interior part and beyond the side wall the flange is partially received in the receiving recess and abuts against the side wall a portion of the bottom of the decorative ring is received in the receiving recess and partially abuts against the top wall and the decorative ring is disposed around the light incident opening.
Regarding claims 16-18, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a camera assembly, comprising a 
Regarding claims 19 and 24, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an electronic device, comprising a casing, and a camera assembly, accommodated in the casing, the camera assembly comprising, a shell wherein the shell comprises a top wall and a side wall extending from an edge of the top wall, a light incident opening, wherein the light incident opening is defined in the top wall, an imaging module, accommodated inside the shell, a light-redirecting element, accommodated inside the shell and configured to redirect an incident light from the light incident opening to the imaging module, a receiving recess, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697